IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH YAKYMIW,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0240

BRITTNI HUGUET,

     Respondent.
___________________________/

Opinion filed March 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Richard L. Rosenbaum, Ft. Lauderdale, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED. See Powell v. Florida Dep’t of Corr., 727 So. 2d 1103 (Fla. 1st

DCA 1999) (stating that because the proceedings below were civil in nature, the

provisions of Florida Rule of Appellate Procedure 9.140(j) (now rule 9.141(c)) are

not applicable). See also Hollingsworth v. Szczecina, 731 So. 2d 790, 791 (Fla. 1st
DCA 1999) (dismissing untimely civil appeal “without prejudice to [appellant’s]

right to seek relief in the trial court by motion pursuant to Florida Rule of Civil

Procedure 1.540, requesting that the original order be vacated and a new order

entered, such that the right to seek appellate review may be preserved.”).

ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., CONCUR.




                                           2